Title: From Thomas Jefferson to Eliphalet Pearson, 22 December 1791
From: Jefferson, Thomas
To: Pearson, Eliphalet



Sir
Philadelphia Dec. 22. 1791.

I am to acknolege the reciept of your favor of July 4th. covering a copy of Judge Lowell’s eulogy on the late worthy President of the Academy of arts and sciences. I sincerely wish that my situation in life permitted me to contribute my mite to the labours of the society for the advancement of science, and to justify the honor they did me in placing my name on their roll. But however wedded by affection to the objects of their pursuit, I am obliged to unremitting attentions to others less acceptable to my mind, and much less attaching. I read with pleasure whatever comes from the society, and am happy in the occasion given me of assuring them of my respects and attachment and yourself of the sentiments of esteem with which I have the honor to be Sir Your most obedient humble servt,

Th: Jefferson

